Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding claims 22 and 23 have been reviewed and accepted.   The recitations of a “processor” and a “video game” in parent claim 17 will be construed as statements of intended use.
Pereira et al (US 2013/0203501 A1) generally discloses transmitting video game frames from a server to a client.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
communicate with the second device to one or more of: receive texture data pertaining to one or more objects to render on the display as part of a video game associated with the video game frame rendering requests, receive three-dimensional (3D) model data pertaining to one or more objects to render on the display as part of the video game; and render on the display, using the GPU, video game frames based on the video game frame rendering requests and based on one or more of the texture data and the 3D model data; wherein the first device is established by a television, and wherein the second device is established by a smart phone  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715